As Filed with the Commission on February 13, 2012 Registration No. 002-80808 SEC File No. 811-3616 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. Post-Effective Amendment No.40 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 42 MADISON MOSAIC INCOME TRUST 550 Science Drive Madison, WI 53711 (800) 767-0300 (Registrant's Exact Name, Address and Telephone Number) Pamela M. Krill General Counsel and Chief Legal Officer Madison Asset Management, LLC 550 Science Drive Madison, WI 53711 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective: [ ] immediately upon filing pursuant to paragraph (b) [X] on March 1, 2012pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [X] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE: Pursuant to Rule 485(b)(1)(iii) of the Securities Act of 1933, the sole purpose of this Post-Effective Amendment No.40 is to designate a new effective datefor the Post-Effective Amendment No. 39, which was filed on December 16, 2011 to be effective February 15, 2012. (Accession No. 0001209286-11-000936). Parts A, B and C of Post-Effective Amendment No.39 are unchanged and hereby incorporated by reference. A final version of Parts A and B, as used, will be filed pursuant to Rule 497 after the effective date or, alternatively, an updated filing under Rule 485(b) will be filed on or before the effective date containing Parts A, B and C. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act of 1933 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of Madison, State of Wisconsin, on the 13th day of February 2012. Madison Mosaic Income Trust By:/s/ Katherine L. Frank Katherine L. Frank President Pursuant to the requirements of the Securities Act of 1933, this Registration Statement on Form N-1A has been signed below by the following persons in the capacities and on the date(s) indicated. Name Title Date /s/Katherine L. Frank President and Trustee (Principal Executive Officer) February 13, 2012 Katherine L. Frank /s/Greg D. Hoppe Treasurer (Principal Financial Officer) February 13, 2012 Greg D. Hoppe * Trustee February 13, 2012 Lorence D. Wheeler * Trustee February 13, 2012 James R. Imhoff, Jr. * Trustee February 13, 2012 Philip E. Blake * Trustee February 13, 2012 Frank E. Burgess *By: /s/ Pamela M. Krill *Pursuant to Power of Attorney filed with Post Effective Amendment No. 34 to the registrant's Form N-1A Registration Statement filed on March 1, 2010
